Dayton, J. (dissenting).
Plaintiff, a street sweeper, upon a free summons brought this action by an oral complaint, indorsed upon the summons, as for “ Personal Injuries,” etc. The defendant, as appears from the indorsements on the summons, on the return day (November 2, 1908), made a “ demand,” and November tenth was set down as the date for the “ answer.” On November sixth a bill *494of particulars, stating the date, hour and place of the accident, also setting forth the details of his serious injuries, his loss of employment between specified dates, and the expense of his medical attendance, was filed. No answer was presented on November tenth, when the case was set down for trial; and various adjournments were thereafter had till November twenty-fourth, when the defendant demurred to the complaint for insufficiency. As far as the record shows, since on the return day the only step' taken by the defendant was to make a “ demand,” issue was not joined until the demurrer was interposed on November twenty-fourth. But on November sixth defendant was fully advised as to plaintiff’s cause of action by the bill of particulars, which was an amplification of the complaint; and, on the day upon which the answer was to be entered, it could have been entered, or, if in writing, prepared and filed. It seems, however, that, having secured the information necessary before answering, it delayed nearly three weeks and then demurred. While it has been held that, when any complaint in a Municipal Court is tested for insufficiency, it is governed by the same rules as are applied to complaints in the Supreme Court (State Board of Pharmacy v. Davey, 56 Misc. Rep. 568); nevertheless, I do not think the record in this ease entitles the defendant to the benefit of that authority. The manifest object of a complaint is to furnish the defendant with sufficient information to enable him to plead intelligently. Here the defendant had that information before the answer was due. In the circumstances, to compel plaintiff to pay costs ás a condition of amendment, or, in the event of his presumable inability to make such payment, thus remitting him to another action wherein those costs could be offset against his demand, would seem to he unwarranted and unjust.
The interlocutory judgment should be affirmed, with costs.
Judgment reversed, with costs to appellant, with leave to respondent to plead anew upon payment of costs and disbursements.